DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 2/11/2022. Claims 1-20 are pending in the case. 

Remarks
2.	Applicant's amendments to alleviate the Claims Objections of claims 9 and 16 have been fully considered and are persuasive, therefore the Claims Objections are respectfully withdrawn.

Allowable Subject Matter

3.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Utter teaches displaying calendar days, displaying target score for activity points, displaying columns indicating activity points for each day, and displaying a cumulative curve indicating the total number of wellness points accumulated so far. The activity data may be accumulated continuously or periodically over a time period. As activity data is accumulated, the aggregate value and its graphical representation are updated. A bar displays the user's daily progress toward a 
The prior art of Lavoie teaches that inactive days are shown as crossed-out by hatching to indicate that activities are not scheduled on these days; active days are indicated as clear.
The prior art of Albert teaches displaying a monthly calendar with daily health values on each calendar day.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“A method for rendering a graphical user interface (GUI) indicating an eligibility for triggering action, the method comprising: 
rendering, by one or more computing devices, a graphical user interface (GUI) including a visual representation of a given calendar month sectioned by each day in the given calendar month; 
rendering, by the one or more computing devices, a first visual indicator positioned on the visual representation of the given calendar month at a height corresponding to a threshold number of days with data transmissions necessary within a given time period for triggering a predefined action; 
rendering, by the one or more computing devices, columns in each section of the of the visual representation of the given calendar month as each day in the calendar month passes, in response receiving a data transmission on at least one day within the given time period, 

wherein the height of a given column is higher or lower relative to the first visual indicator based on a difference between the total number of days with data transmissions within the given time period and the threshold number of days with data transmissions necessary within the given time period for triggering a predefined action “.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
March 15, 2022